— Appeal by the defendant from (1) an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered March 22, 1990, revoking a sentence of probation previously imposed by the same court under S.C.I. No. 90-113 upon a finding that he had violated a condition thereof, after a hearing, and imposing a *950sentence of imprisonment upon his previous conviction of attempted burglary in the third degree, and (2) a judgment of the same court, convicting him of rape in the first degree, upon his plea of guilty under S.C.I. No. 89-508, and imposing sentence.
Ordered that the amended judgment and the judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Balletta, Eiber, Pizzuto and Santucci, JJ., concur.